Citation Nr: 1143153	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the RO that decreased the evaluation for the Veteran's bilateral pes planus, from 30 percent (effective March 5, 1992) to 10 percent under Diagnostic Code 5276, effective from June 2009.  In April 2009, the Veteran requested reconsideration.  In May 2009, the RO continued the 10 percent rating.  The Veteran filed his notice of disagreement in May 2009.  

In May 2011, the Board found that the March 2009 RO rating that reduced the rating for pes planus from 30 to 10 percent was to be treated void ab initio (invalid at the outset).  Also, because the Veteran had originally filed an increased rating claim for the service-connected pes planus in June 2008, the Board remanded it for further development.  In May 2011, the AOJ effectuated the Board's decision and issued a rating effective June 1, 2009, restoring bilateral pes planus to 30 percent disabling from May 5, 1992.  

The Board finds there has been substantial compliance with the remand as the Veteran was sent authorization for release of information forms in May 2011.  Following issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence without a waiver from the AOJ.  The submitted private medical records, while not duplicative, do not include evidence related to the increase in severity of the pes planus.  Proceeding with the claim without a remand to the AOJ is not prejudicial to the Veteran.  

In January 2011, the Veteran testified before the undersigned in a Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

A January 2009 statement of the Veteran could be construed as claims of secondary service connection for the ankles and legs, but these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral pes planus is manifested by pain on manipulation, a callus, and objective deformity but not marked pronation, extreme tenderness, marked inward displacement and severe spasms.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5276-5284 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  The Veteran was instructed to submit any evidence in his possession that pertained to his claim.  In the same letter, the RO also notified the Veteran of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The July 2008 letter notified the Veteran of the diagnostic codes that were applicable to his claim.  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available medical records have been secured.  In May 2011, the Veteran was sent authorization and consent forms so that further private treatment records could be maintained.  The Veteran did not reply to this request.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.  

Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  

In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including any flare-ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011) (addressing the joints) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the further intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than is normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Any instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

Under DC 5276, a 30 percent evaluation is assigned for bilateral severe acquired flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2011).  

The Board has also considered alternative diagnostic codes that potentially relate to impairment of the feet.  However, as explained below, the objective evidence does not reflect bilateral weak foot (DC 5277), claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux valgus (DC 5280), hammer toe (DC 5282), or malunion or nonunion of tarsal or metatarsal bones (DC 5283).  As for other foot injuries, rated under DC 5284, the rating only goes to 30 percent unless there is actual loss of use the foot, and then it goes to 40 percent.  As the evidence shows the Veteran has not lost use of a foot, he cannot receive an increase under this code.  

The Veteran filed his increased rating claim in June 2008.  In January 2009, the Veteran asserted his pes planus had worsened over time.  His feet got worse with just basic walking and performing a daily routine in his life and as a letter carrier.  He reported pain.  

At the January 2011, Board hearing, the Veteran said he worked for the post office and was on his feet a lot as a carrier.  (Transcript, p 6.)  He took over-the-counter pain relievers.  (Transcript, p 7.)  He had calluses on the right side of his foot.  Id.  His foot problem causes him to take a day off from work "throughout the months and years."  Id.  Then he said in a year he takes off three weeks to a month.  (Transcript, p 8.)  The Veteran said he felt discomfort or pain at the 2008 VA examination when the examiner felt his feet.  (Transcript, p 8-9.)  The Veteran said that the orthotics given to him by VA ease the foot pain a bit.  (Transcript, p 10.)  

He stated that he was just seeking to be reinstated to 30 percent and was not seeking any other additional compensation.  (Transcript, p 11.)  His calluses were recent.  (Transcript, p 12.)  The Veteran wore inserts and did a foot soak to relieve foot pain.  (Transcript, p 13.)  The Veteran said he wore orthotics since he has been out of the military.  Id.  

The evidence shows the Veteran had some pes planus symptoms.  An August 2007 VA record did not show complains but noted the Veteran exercised on a regular basis by walking.  In June 2008, the Veteran was seen by VA because he needed new custom foot orthotics.  He was a previous wearer and his old ones were worn out.  

In July 2008, the Veteran received a VA examination.  The medical records were reviewed.  The Veteran said he had undergone cortisone injections that helped his foot pain mildly.  Walking worsened his pain.  He underwent surgery for the right Achilles in 2004.  He wore orthotics.  Rest, elevation and medication partially relieved symptoms.  

For the left foot, he reported pain, stiffness, fatiguability and lack of endurance.  For the right foot he reported the same except no stiffness.  He did not have swelling, heat, redness, or weakness.  He had no flare ups, was able to stand three to eight hours with rest periods, and able to walk one to three miles.  He had no assistive devices.  For both feet he had no painful motion, swelling, tenderness, instability, weakness, abnormal weight-bearing, hammertoes, hallux valgus, pes cavus, or malunion/nonunion.  Alignment was normal.  There was no muscle atrophy of the foot.  There was no pain on manipulation and his gait was normal.  He did lack a foot arch.  

His past ankle injury was noted and possible post-traumatic findings were documented in an X-ray.  The July 2008 VA X-ray showed no fractures or acute osseous abnormality.  Calcaneal or heel spurs were noted in both feet in the findings.  

The Veteran was a mailman and worked full time, as he had for over 20 years.  He said his time lost from work was three weeks in the last year.  The diagnosis was bilateral pes planus and degenerative joint disease of talonavicular joint.  His problem was flat feet.  The effect on his occupation was significant; the effect of the disability on occupational activities was lack of stamina, weakness or fatigue and pain.  The result was increased absenteeism.  There was mild to moderate effects on daily activities.  

In April 2009, the Veteran saw a private podiatrist.  He had foot discomfort with both feet.  He had no relief with shoe inserts and lace up shoes.  A slight callus was noted under the fifth metacarpophalangeal joint.  Sensation was intact.  Pes planus was noted bilaterally; he had mild tenderness on palpation of the plantar aspects of the heels.  He had a normal gait in lace up shoes.  

X-rays showed no fractures, but spurring on the right foot and an adductus deformity (bones in the front half of the foot bend or turn in toward the body).  There was a plantar spur on the left heel.  The findings were chronic bilateral plantar fasciitis, degenerative joint disease of the right talar-navicular joint and ankle, possible coalition in the subtalar joint, and left heel spur syndrome.  The podiatrist stated the Veteran's foot conditions affected normal range of motion on the right foot and were progressive.  The podiatrist said he may face surgical joint fusion or replacement in the future.  

A January 2011 magnetic resonance imaging report (MRI) of the feet and ankles showed findings only related to the ankles and leg muscles.  

The Board finds that no increase is warranted for the service-connected bilateral pes planus.  Considering DC 5276, the Board does not find the Veteran has marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  He does have pain on manipulation and use, some deformity (lacks a foot arch) and a callus.  He does not have swelling, weakness or redness.  

As for other considerations, the Board has considered factors under DeLuca regarding pain on use.  8 Vet. App. at 205-206.  The Board finds that an increased rating under this provision is not warranted because there is a lack of objective evidence regarding weakness, excess fatiguability and incoordination.  Also, the provisions of 38 C.F.R. §§ 4.40, 4.45 (addressing the joints) are only to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson, 9 Vet. App. 7.  The Veteran is not rated on such codes here.  

The Board has considered whether the Veteran is entitled to additional staged ratings.  Hart, 21 Vet. App. 505.  No additional staged ratings are warranted by the evidence in the file.  Also, the Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be adequate.  For this period, the evidence does not present an exceptional disability picture.  An initial increased rating is not warranted, the benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  



ORDER

An increased rating in excess of 30 percent for bilateral pes planus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


